

Exhibit 10.3
Execution Copy
AMENDMENT NO. 1
TO AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 1 dated as of July 15, 2014 (this “Amendment”) is made to the
Amended and Restated Credit Agreement dated as of May 21, 2013 (as heretofore
amended, supplemented or otherwise modified, the “Credit Agreement”) among
CENTENE CORPORATION (the “Company”), the financial institutions from time to
time party thereto (the “Lenders”) and BARCLAYS BANK PLC, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).
WHEREAS, the Company, each Lender party hereto and the Administrative Agent wish
to amend, in certain respects, the Credit Agreement as described herein;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
provisions hereinafter contained, the parties hereto hereby agree as follows:
Section 1. Definitions.     Capitalized terms used in this Amendment and not
otherwise defined are used herein as defined in the Credit Agreement.
Section 2.     Amendments to the Credit Agreement.     Effective as of the
Amendment Effective Date (as defined in Section 5), the Credit Agreement shall
be amended as follows:
(a)     Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:
“Agreement Currency” – see Section 15.23.
“Alternative Currency” means (a) Canadian Dollar, Euro and Sterling and (b) each
currency (other than Dollar and any currency described in clause (a)) approved
in writing by the Lenders and the Issuing Lenders.
“Canadian Dollar” or “C$” shall mean the lawful money of Canada.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollar, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in Dollar
as determined by the Administrative Agent or the Issuing Lender, as the case may
be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollar with such Alternative
Currency.
“Euro” and “€” mean the single currency of the Participating Member States.
“Judgment Currency” – see Section 15.23.






--------------------------------------------------------------------------------



“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Revaluation Date” means, with respect to any Letter of Credit denominated in an
Alternative Currency, each of the following: (a) each date of issuance of such
Letter of Credit, (b) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (c) each date of any payment
by any Issuing Lender under any such Letter of Credit, and (d) such additional
dates as the Administrative Agent or an Issuing Lender shall determine or the
Required Lenders shall require.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an Issuing Lender, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 10:00 A.M. New York City time on the date as of which
the foreign exchange computation is made; provided that the Administrative Agent
or an Issuing Lender may obtain such spot rate from another financial
institution designated by the Administrative Agent or an Issuing Lender if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
(b)      Section 1.1 of the Credit Agreement is hereby amended by restating in
its entirety each of the following definitions therein to read as set forth
below for such definition:
“Cash Collateralize” means to deliver cash collateral to Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit (in the case of
a Letter of Credit denominated in an Alternative Currency, in an amount equal to
103% of the Dollar Equivalent of the Stated Amount of such Letter of Credit),
pursuant to documentation satisfactory to Administrative Agent and the
applicable Issuing Lenders. Derivatives of such term have corresponding
meanings.
“Letter of Credit Sublimit” means, with respect to each Issuing Lender (a) the
amount set forth opposite such Issuing Lender’s name below:
 
Issuing Lender
 
Letter of Credit Sublimit
 
 
 
 
 
Wells Fargo Bank,
 
$50,000,000
 
National Association
 
 
 
 
 
 
 
Barclays
 
$50,000,000
 
 
 
 
SunTrust Bank
 
$50,000,000









--------------------------------------------------------------------------------



or (b) in the case of any other Issuing Lender, such amount as may be agreed
among such Issuing Lender, the Company and Administrative Agent.
(c)     Section 1.2 of the Credit Agreement is hereby amended by adding the
following new sub-section 1.2.8 at the end thereof:
“1.2.8 Unless otherwise specified herein, each reference herein to “Stated
Amount”, “stated amount”, “undrawn amount”, “face amount”, “aggregate amount”,
or any other amount of any Letter of Credit shall be deemed to mean and be a
reference to the Dollar Equivalent of the Stated Amount, stated amount, undrawn
amount, face amount or such other amount of such Letter of Credit. For the
avoidance of doubt, for purposes of calculating any fee set forth in Section
5.1, 5.2(a) or 5.2(b), the Stated Amount, the undrawn amount and the face amount
of each Letter of Credit shall be the Dollar Equivalent of the Stated Amount,
the undrawn amount and the face amount of such Letter of Credit. Without
limiting the foregoing, for all purposes herein, including, without limitation,
the purposes of Sections 2.3.2, 2.3.3 and 2.3.4, the reimbursement for any
payment or disbursement made by an Issuing Lender in an Alternative Currency in
respect of any Letter of Credit shall be made in the same Alternative Currency
or, in the event such Issuing Lender shall agree, in the Dollar Equivalent
thereof as of the time of such reimbursement that is sufficient to reimburse
such Issuing Lender in full for such payment or disbursement. The Administrative
Agent or each applicable Issuing Lender, as applicable, shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalent
amounts of Revolving Outstandings. Such Spot Rates shall become effective as of
such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur.”
(d)     Section 2.1.3 of the Credit Agreement is hereby amended by restating in
its entirety clause (a) in the first proviso therein to read as follows:
“(a) the aggregate Stated Amount of all Letters of Credit shall not at any time
exceed $150,000,000,”
(e) Section 2.1.3 of the Credit Agreement is hereby amended by restating in its
entirety clause (d) in the first proviso therein to read as follows:
“(d) each Letter of Credit shall be denominated in Dollar or an Alternative
Currency,”
(f) Section 6.2.2 of the Credit Agreement is hereby amended by restating in its
entirety to read as follows:
“6.2.2 Mandatory Prepayments. If on any day (a) the Commitment is reduced
pursuant to Section 6.1.2 or (b) due to fluctuations in currency exchange rates
or any other reason, the Dollar Equivalent of the Revolving Outstandings exceeds
the Commitment, the Company shall immediately prepay Revolving Loans or Cash
Collateralize the outstanding Letters of Credit, or do a combination of the
foregoing, in an amount sufficient to eliminate such excess.”
(g)     Section 6.4 of the Credit Agreement is hereby amended by adding at the
end thereof the following new clause (c):






--------------------------------------------------------------------------------



“(c) On or prior to the Termination Date, the Borrower shall terminate, Cash
Collateralize or make such other arrangement as each applicable Issuing Lender
shall reasonably agree with respect to each Letter of Credit that otherwise
would remain outstanding as of the Termination Date.”
(h)     Section 15 of the Credit Agreement is hereby amended by inserting at the
end thereof the following new Section 15.23:
“15.23 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent,
a Lender or an Issuing Lender, as applicable, could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given. The obligation of the Company in respect of any such sum due
from it to the Administrative Agent or any Lender or Issuing Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender or Issuing Lender, as the
case may be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender or Issuing Lender, as the case may be, may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Administrative Agent or any Lender or
Issuing Lender from the Company in the Agreement Currency, the Company agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender or Issuing Lender, as the case may be,
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or any Lender or
Issuing Lender in such currency, the Administrative Agent or such Lender or
Issuing Lender, as the case may be, agrees to return the amount of any excess to
the Company.”
Section 3.     Representations and Warranties. The Company hereby represents and
warrants to each Lender and the Administrative Agent that:
(a)     The execution, delivery and performance by the Company of this Amendment
is within the Company’s corporate powers and has been duly authorized by all
necessary corporate and, if required, stockholder action. This Amendment has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity regardless of whether considered in a proceeding in equity
or at law.
(b)     No consent or approval of any Governmental Authority or any other Person
is required for the Company to execute, deliver and perform this Amendment.






--------------------------------------------------------------------------------



(c)     Each of the representations and warranties made by the Company or any
Loan Party in the Credit Agreement, any Loan Document or any certificate
furnished at any time under or in connection with the Credit Agreement, as
applicable, are true and correct in all material respects (or, in the case of
any representation or warranty qualified by materiality, in all respects) on and
as of the Amendment Effective Date as if made on and as of such date (except for
those which expressly relate to an earlier date which shall be true as of such
earlier date).
(d)     No Unmatured Event of Default or Event of Default has occurred and is
continuing on the Amendment Effective Date.
Section 4.     Confirmation of Loan Documents. The Company confirms and ratifies
all of its obligations under the Credit Agreement and the obligations of itself
and each Loan Party under each Loan Document to which it is a party.
Section 5.     Conditions Precedent to Effectiveness. This Amendment shall
become effective as of the date (the “Amendment Effective Date”) on which each
of the following conditions precedent shall have first been satisfied:
(a) Amendment.     The Administrative Agent shall have received counterparts of
this Amendment duly executed by the Company, the Required Lenders and the
Administrative Agent.
(b) Representations and Warranties. Each of the representations and warranties
made by the Company or any Loan Party in the Credit Agreement, any Loan Document
or any certificate furnished at any time under or in connection with the Credit
Agreement, as applicable, shall be true and correct in all material respects
(or, in the case of any representation or warranty qualified by materiality, in
all respects) on and as of the Amendment Effective Date as if made on and as of
such date (except for those which expressly relate to an earlier date which
shall be true as of such earlier date).
(c) No Event of Default.    No Unmatured Event of Default or Event of Default
shall have occurred and be continuing on the Amendment Effective Date.
Section 6. Effect of Amendment.     Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” and
“this Credit Agreement” (and indirect references such as “hereunder,” “hereby,”
“herein,” and “hereof”) shall be deemed to be references to the Credit Agreement
as amended hereby. This Amendment is deemed to be a “Loan Document” for the
purposes of the Credit Agreement.
Section 7. Miscellaneous.     The jurisdiction and waiver of right to trial by
jury provisions in Sections 15.18 and 15.19 of the Credit Agreement are
incorporated herein by reference mutatis mutandis. This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute






--------------------------------------------------------------------------------



one and the same agreement and any of the parties hereto may execute this
Amendment by signing any such counterpart. Delivery of an executed signature
page of this Amendment by facsimile or other electronic transmission (including
“.pdf”, “.tif” or similar format) shall be effective as delivery of a manually
executed counterpart hereof. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.
[signature pages follow]






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to by duly
executed as of the date first above written:
    
 
 
 
BORROWER:
 
 
 
 
 
 
 
CENTENE CORPORATION
 
 
 
 
 
 
  
By: /s/ WILLIAM N. SCHEFFEL
 
 
Name: William N. Scheffel
 
 
 
Title: EVP and CFO

 






--------------------------------------------------------------------------------



 
 
 
BARCLAYS BANK PLC,
 
 
 
As Administrative Agent and Lender
 
 
 
 
 
 
 
By: /s/ Marguerite Sutton
 
 
  
Name: Marguerite Sutton
 
 
Title: Vice President
 
 
 
 















































--------------------------------------------------------------------------------



 
 
 
LENDERS:
 
 
 
 
 
 
 
REGIONS BANK
 
 
 
 
 
 
  
By: /s/ Peter D. Little
 
 
Name: Peter D. Little
 
 
 
Title: Vice President











--------------------------------------------------------------------------------



 
 
 
LENDERS:
 
 
 
 
 
 
 
SunTrust Bank
 
 
 
 
 
 
  
By: /s/ Mary E. Coke
 
 
Name: Mary E. Cokie
 
 
 
Title: Vice President























--------------------------------------------------------------------------------



 
 
 
LENDERS:
 
 
 
 
 
 
 
WellsFargo Bank, N.A.
 
 
 
 
 
 
  
By: /s/ Matthew Olson
 
 
Name: Matthew Olson
 
 
 
Title: Vice President













--------------------------------------------------------------------------------





 
 
 
LENDERS:
 
 
 
 
 
 
 
MUFG Union Bank, N.A.
 
 
 
 
 
 
  
By: /s/ Teuta Ghilaga
 
 
Name: Teuta Ghilaga
 
 
 
Title: Director































--------------------------------------------------------------------------------







 
 
 
LENDER:
 
 
 
 
 
 
 
FIFTH THIRD BANK, an Ohio Banking Corporation
 
 
 
 
 
 
  
By: /s/ Nathaniel E. Sher
 
 
Name: Nathaniel E. Sher
 
 
 
Title: Vice President











--------------------------------------------------------------------------------





 
 
 
LENDERS:
 
 
 
 
 
 
 
U.S. Bank National Association
 
 
 
 
 
 
  
By: /s/ Joseph M. Schnorr
 
 
Name: Joseph M. Schnorr
 
 
 
Title: Senior Vice President













